Title: Account of Clothing Purchased for the Officers, [August 1781]
From: 
To: 


[August, 1781]


2 pieces linnen
No 150—40 yds
1/7





2 Do
145—50
1/2¾





1 piece Bandannoes

1/2
0
14
0


12 Yards Mode

3/6
2
2
0


8 Yards Satten

4/2
1
13
4


7 Yards Callico

2/3
0
15
9


8 pieces of Nankeen

7/3
2
18
0


17½ yards of Russia sheeting

¼
1
3
4


1 piece of linnen
No. 4—26 yards
1/6
1
19
0


1 Do
2–22
1/5
1
11
2


1 Do
4—22
1/6
1
13
0


Remnent 12 yards
12
1/9½
1
1
6


Do 15
8
2/
1
10
0


2 pieces of Jean
60½ yards
2/3
6
16
1½


6 pair shoe Brushes

1/4

8
0


16 sticks black ball

/7

9
4


4½ yards super fine white Broad cloath


3
8
0


10 yards Buff Cassamer

7/6
3
15
0


8½ Do Do

7/6
3
3
0


6 Yards drab white

5/3
1
11
6


9½ yards white velvet

3/6
1
13
3


3 pair white silk raw hoes

7/
1
1
0


3 pair white spun

7/6
1
2
6


3 Do Coulard

8/6
1
5
6


3 Do Do

12/
1
16
0


2 Do pr White

11/9
1
3
6


1 Dozen White thread

47/
2
7
0


1 Dozen fine Cotton hoes

60/
3
0
0


3 pair brown Cotton Do

4/9

14
3


3 pair leather gloves

3/9

11
3


3 pair Do

2/3

6
9



12 fine Cambrick handkerchs

3/4½
2

6


5 linnen Ditto

3/

15
0


10 Ditto Do

2/3
1
2
6


2 yards ⅛ super fine scarlet Cloath

20/
2
2
6


6 Dozen white Coat Buttons

1/5

2
6


3 Do Gilt Do

1/6

4
6


1 piece linnen
No. 6—25 yards
1/7
1
19
7


1 Ditto Do
5—24
1/5
1
14
0


1 Do Do
6—25
1/6
1
17
6


13 Yards ¾ white Cordory

4/
2
15
0


7 Bandannoes

4/1
1
8
0


12 Bassalana Hankerchiefs

3/4½
2

6½


7 Bandannoes

4/6
1
11
6


15 yards White shalloon

23/
1
3
0


7½ Yards½ ell dyed Janet

2/9
1

7½


1 piece fine Linnen
N–24 yds
2/
2
8
0


1¼ yard Cassimer

7/9

9
8½


11 Yards Cotton Denim

3/5
1
17
7


19½ yards Cordaroy

2/8
2
11
4


11¾ yards Scarlet Cassamer

8/3
4
16
11


3 yards of Mersilus Quilting

5/6

16
6


10 Yards Mode 8 Ells

4/6
1
16



7½ Do
Do
2/6

18



Capt. Clifts Acct







7 pr shoes

4/7
0
4
7


6 yards of Taffity

2/8

16



10 yards of Amezeen

7/3
3
12
16


1 piece of Chints


2
8
0


2 stiks Mohair

/3


6


2 Silk Hankerchiefs

4/
7
9
7


1½ yards scarlet Cloath

19/6
1
9
3


1 Hatt

10/

10



1 Set of Buckles

12/

12
6


7 yards of Black serge Denim

5/1
1
5
1


10½ yards of Ribband

/8

7



17 yards black lace

/8
0
11
4


3 Silver Hat bands

2/6

7
6


4 Sticks twist

6/4

6
4



35 Skeins of Silk

7/4

7
4


3 pair of Gilt sleeve buttons

/6

1
6


3 pair Cotton Hoes

4/7

13
7


15 Yards white flannel

1/6
1
2
6


2 pair Gilt shoe buckles

12/
4
4
4


3 pound of thread

2/

6



1 Do
No. 19
15/

15



3 pair of brawn thread hoes

2/5

7
3


2 pair of white Do.

4/9

9
6


5 pair brawn Cotten Hoes

4/2

1
10


6 pair of Cotton Do.

2/3

13
6


5 Hats

19/





5½ yards shalloon

2¾





